DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In regards to the Priority under 35 U.S.C. § 119, acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f), however, none of the certified copies of the priority documents have been received: Application Number CN 201811676247.2
Response to Arguments
Applicants arguments filed October 10, 2022 ,  have been fully considered and are persuasive. The declaration under 37 C.F.R. 1.130 filed on 10/10/2022 has been acknowledged. The  35 U.S.C. 103 as being unpatentable over Zhu et al. has been withdrawn. 
Examiner acknowledges the after final amendment. However, Examiner is reopening prosecution due to finding of new pertinent art.  
Claim Objections
Claims 3, 7, 14 and 18 are objected to because of the following informalities: 
Claims 3 and 14 should have a space between 20 and µm and 80 and µm as well as 5 and µm and 20 and µm.
Claims 7 and 18 requires the term “and” to be inserted between “plate, and the second”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Huang et al. (CN 202633449, provided on IDS 01/26/2022 , using English translation provided for citations).
Regarding claims 1 and 7, Huang discloses an electrode assembly 50 comprising a  positive electrode sheet 10 (second electrode plate) , a negative electrode sheet 20 (first electrode plate)  , a separator 30 spaced between the positive and negative electrode sheet ([0020];[0036]). (Claim 7) The electrode assembly 50 is wound [0036]. Huang further discloses, see figure 2, the negative electrode sheet 20, the  positive electrode sheet 20 and the separator 30 are wound to a flat structure, the flat structure comprising a main region and  a corner region, the corner region being provided at an end of the main region along a width direction of the main region.
Huang further discloses, see figure 2 the negative electrode sheet 20 and the  positive electrode sheet 20 are wound to turns. Huang further discloses bumps 3  are formed on the surface  of the positive electrode sheet (second electrode plate) [0018], a gap is formed between the positive electrode sheet 10 and the negative electrode sheet 20 due to the effect of the bumps 3 during the winding process to accommodate  the expansion resulting in less deformation ([0021];[0038]). Examiner notes the bumps 3 reads on the claimed first and second protrusions provided on the second electrode plate . The gaps provided by the protrusions, reads on the claimed gap provided between two adjacent turns of the  negative electrode plate   (first electrode plate) , the gap comprises a first gap and a second gap, see also figure 2. Huang further discloses, see  figure 2, the first  gap corresponding to the  corner region in position, and the second gap corresponding  to the main region in position. 
    PNG
    media_image1.png
    570
    860
    media_image1.png
    Greyscale

Huang et al. figure 2
Huang further discloses, see figure 2, the first protrusion corresponds to the corner region in position, the second protrusion corresponds to the main region in position. The first and second protrusion protrude toward the same side of the second electrode plate (positive electrode sheet). 
Huang does not disclose the dimension of the first gap being larger than the dimension of the second gap.  Modified Huang further discloses if  the gap between the positive electrode and the negative electrode is too small the improvement effect on the deformation of the battery is not obtained ([0011];[0016]). the gap between the positive electrode and the negative electrode will be too small, which is not conducive to improving the deformation of the battery [0016]. In an effort to optimize  the role of the gaps, it would have been obvious to one having ordinary skill in the art to provide the  dimension of the first gap to be larger than the dimension of the second gap, in order to prevent deformation of the battery.
Huang does not disclose  the height of the first protrusion is larger than a height of the second protrusion.  Huang does disclose the height of the bump is 0.1-10 mm. If the height of the bump is too large, it will lead to a large waste of energy density, and if the height of the bump is too small, the gap between the positive electrode and the negative electrode will be too small, which is not conducive to improving the deformation of the battery [0016]. In an effort to optimize the role of the bumps/protrusions, it would have been obvious to one having ordinary skill in the art to have the  dimension of the first gap being larger than the dimension of the second gap, in order to preserve the battery’s energy density and to further prevent deformation of the battery. 
Huang further discloses, see figure 2 , the second electrode plate (positive  electrode sheet) comprises a first region and a second region , the first region corresponds to the corner region in position, the second region extends from an end of the first region and corresponds to the main region in  position.  Huang further discloses, see figure 2, the first region is provided with the first protrusions and the second region is provided with the second protrusions. 
Huang does not disclose  a ratio of a total area of the first protrusions to an area of the first region is 50%-90% , and a ratio of a total area of the second protrusions to an area of the second region is 50%-90%. Huang does disclose  the projected area of the bumps accounts for  5%-50% of the area [0011]. If the projected area of the bumps is too small  of the total area of the active material layer, there are too few bumps, therefore the gap between the positive electrode and the negative electrode is too small, and the improvement effect on the deformation of the battery is not obtained; If the projected area of the bumps is too large of the total area of the active material layer, it will have a greater impact on the energy density of the battery [0011]. In an effort to optimize the role of the bumps/protrusions, it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of a ratio of a total area of the first protrusions to an area of the first region is 50%-90% , and a ratio of a total area of the second protrusions to an area of the second region is 50%-90% in order to prevent deformation of the positive  and negative electrode sheets.  (Claims 1 and 7)
Regarding claims  2 and 3, modified Huang discloses al of the limitations as set forth above in claim 1. Modified Huang does not disclose a ratio of the dimension of the first gap to the dimension of the second gap is less than 16. Modified Huang does not disclose  wherein the dimension of the first gap is 20 µm-80µm, the dimension of the second gap is 5 µm-20 µm. 
 Modified Huang further discloses if  the gap between the positive electrode and the negative electrode is too small the improvement effect on the deformation of the battery is not obtained ([0011];[0016]). the gap between the positive electrode and the negative electrode will be too small, which is not conducive to improving the deformation of the battery [0016]. In an effort to optimize  the role of the gaps, it would have been obvious to one having ordinary skill in the art to provide a ratio of the dimension of the first gap to the dimension of the second gap be  less than 16, and  wherein the dimension of the first gap is 20 µm-80µm, the dimension of the second gap is 5 µm-20 µm, in order to prevent deformation of the battery.  (Claims 2 and 3)
Regarding claim 8, modified Huang discloses all of the limitations as set forth above in claim 1. Modified Huang further discloses, see figure 1, wherein a recess is formed at an inner side of the first protrusion and a recess is formed at an inner side of the second protrusion. (Claim 8) 

    PNG
    media_image2.png
    340
    922
    media_image2.png
    Greyscale

Huang et al. figure 1
Regarding claim 9, modified  Huang discloses all of the limitations as set forth above in claim 1. Modified Huang does not disclose wherein a ratio of a width of the main region to a thickness of the main region is 5-20.  However, the positive and negative electrode shots are formed by coating an electrode slurry onto a current collector, [0034]-[0035]. The active material layer is provided with bumps/protrusions [0011]. The main region  includes the active material layer, see figures 1 and 2.   The bumps are formed due to the coating thickness and amounts of the active material layer. Thus, the teaching of thickness  is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and varying the amounts and uniformity of the active material layer included in the main region  is optimization involving only routine skill in the art. In an effort to optimize the role  of the active material layer provided in the main region, it would have been obvious to one having ordinary skill in the art to provide a ratio of a width of the main region to a thickness of the main region be  5-20.
It has been held that when the general conditions are discloses in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP 2144.05).  Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and therefore prima facie obvious. (Claim 9)
Regarding claim 10, modified  Huang discloses all of the limitations as set forth above in claim 1. Modified Huang further discloses, see figure 2, wherein in the main region, the first electrode plate (negative electrode sheet)  has an even number of layers, and the second electrode plate  (positive electrode sheet) has an even number of layers. (Claim 10)
Regarding claim 11, modified Huang discloses all of the limitations as set forth above in claim 1. Modified Huang further discloses, see figure 2, in the corner region, the first electrode plate (negative electrode sheet) and the second electrode plate (positive electrode sheet) each are dived into a plurality of layers; each layer of the  first electrode plate (negative electrode sheet) in the corner region is in the shape of a circular arc, each layer of the second electrode plate (positive electrode sheet) in the corner region is in the shape of circular arc.  (Claim 11) 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 202633449, provided on IDS 01/26/2022 , using English translation provided for citations) , as applied to claim 1 above,  and further in view of  Lee et al., (US 20100285342).
Regarding claim 5,  modified Huang  discloses all of the limitations as set forth above in claim 1.  Modified Huang discloses a  separator 30 spaced between the positive and negative electrode sheet ([0020];[0036]). Modified Huang  does not disclose the separator comprises a second separator, the first separator and the second separator are respectively positioned at two sides of the second electrode plate (positive electrode sheet ). However, it is  well known  in the art to include two separators as shown by Lee. Separators are used to separator the first and second electrode and to prevent short circuit which may occur due to contact of the two electrodes. Lee discloses a wound secondary battery ([0004], [0020]), a cathode [0032] and an anode with a separator interposed there between [0034]. Lee further discloses a plurality of separators are interposed between [0043], several layers of separators are provided between one side of the electrode and an innermost end of the wound jelly-roll [0050], even if the separators undergo heat shrinkage, it is possible to prevent short circuit between the electrodes [0051].See figure 4 of Lee, separators 150 and 150b are positioned at two sides of the electrode 30. It would have been obvious to one having ordinary skill in the art to add a  second separator to the  separator of  modified Huang, where the first and second separator are respectively positioned at two sides of the second electrode plate, in order to further prevent a short circuit between the two electrodes.
Modified Huang further discloses, see figure 2, the first and second bumps/ protrusions protrude toward the first separator 30. Modified Huang further discloses, see figure 2, in the corner region a third gap is kept between the second electrode plate (positive electrode sheet 10)  and the separator 30. Modified Huang further discloses, see figure 2, a fourth gap is kept between the second electrode plate and the first separator. 
Modified Huang does not disclose a dimension of the third gap is equal to the height of the first protrusion in the main region, and a dimension of the fourth gap is equal to the height of the second protrusion. However, modified Huang does disclose  a gap is formed between the positive electrode sheet 10 and the negative electrode sheet 20 due to the effect of the bumps 3 during the winding process to accommodate  the expansion resulting in less deformation ([0021];[0038]).  Examiner notes the bumps/protrusions form the gap and therefore it would be expected that the third gap is equal the height of the first protrusion, and a dimension of the fourth gap is equal to the height of the second protrusion. (Claim 5)
Claims 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Huang et al. (CN 202633449, provided on IDS 01/26/2022 , using English translation provided for citations), and further in view of Lee et al. (US 20040009391), herein after referred to as Lee’391.
Regarding claims 12 and 18 , Huang discloses a secondary  battery comprising a case 40 and  an electrode assembly 50 comprising a  positive electrode sheet 10 (second electrode plate)  , a negative electrode sheet 20 (first electrode plate), a separator 30 spaced between the positive and negative electrode sheet ([0020];[0032]; [0036]). (Claim 18) The electrode assembly 50 is wound [0036], the electrode assembly is accommodated in the case 40 [0032]. See figure 2, the case 40 includes an accommodating cavity, the electrode assembly is accommodated in the accommodating cavity.  
Huang further discloses, see figure 2, the negative electrode sheet 20, the  positive electrode sheet 20 and the separator 30 are wound to a flat structure, the flat structure comprising a main region and  a corner region, the corner region being provided at an end of the main region along a width direction of the main region.
Huang further discloses, see figure 2 the negative electrode sheet 20 and the  positive electrode sheet 20 are wound to turns. Huang further discloses bumps 3  are formed on the surface  of the positive electrode sheet (second electrode plate) [0018], a gap is formed between the positive electrode sheet 10 and the negative electrode sheet 20 due to the effect of the bumps 3 during the winding process to accommodate  the expansion resulting in less deformation ([0021];[0038]). Examiner notes the bumps 3 reads on the claimed first and second protrusions provided on the second electrode plate . The gaps provided by the protrusions, reads on the claimed gap provided between two adjacent turns of the  negative electrode plate   (first electrode plate) , the gap comprises a first gap and a second gap, see also figure 2. Huang further discloses, see  figure 2, the first  gap corresponding to the  corner region in position, and the second gap corresponding  to the main region in position. 
Huang further discloses, see figure 2, the first protrusion corresponds to the corner region in position, the second protrusion corresponds to the main region in position. The first and second protrusion protrude toward the same side of the second electrode plate (positive electrode sheet). 
Huang does not disclose the dimension of the first gap being larger than the dimension of the second gap.  Modified Huang further discloses if  the gap between the positive electrode and the negative electrode is too small the improvement effect on the deformation of the battery is not obtained ([0011];[0016]). the gap between the positive electrode and the negative electrode will be too small, which is not conducive to improving the deformation of the battery [0016]. In an effort to optimize  the role of the gaps, it would have been obvious to one having ordinary skill in the art to provide the  dimension of the first gap to be larger than the dimension of the second gap, in order to prevent deformation of the battery.
Huang does not disclose  the height of the first protrusion is larger than a height of the second protrusion.  Huang does disclose the height of the bump is 0.1-10 mm. If the height of the bump is too large, it will lead to a large waste of energy density, and if the height of the bump is too small, the gap between the positive electrode and the negative electrode will be too small, which is not conducive to improving the deformation of the battery [0016]. In an effort to optimize the role of the bumps/protrusions, it would have been obvious to one having ordinary skill in the art to have the  dimension of the first gap being larger than the dimension of the second gap, in order to preserve the battery’s energy density and to further prevent deformation of the battery. 
Huang further discloses, see figure 2 , the second electrode plate (positive  electrode sheet) comprises a first region and a second region , the first region corresponds to the corner region in position, the second region extends from an end of the first region and corresponds to the main region in  position.  Huang further discloses, see figure 2, the first region is provided with the first protrusions and the second region is provided with the second protrusions. 
Huang does not disclose  a ratio of a total area of the first protrusions to an area of the first region is 50%-90% , and a ratio of a total area of the second protrusions to an area of the second region is 50%-90%. Huang does disclose  the projected area of the bumps accounts for  5%-50% of the area [0011]. If the projected area of the bumps is too small  of the total area of the active material layer, there are too few bumps, therefore the gap between the positive electrode and the negative electrode is too small, and the improvement effect on the deformation of the battery is not obtained; If the projected area of the bumps is too large of the total area of the active material layer, it will have a greater impact on the energy density of the battery [0011]. In an effort to optimize the role of the bumps/protrusions, it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of a ratio of a total area of the first protrusions to an area of the first region is 50%-90% , and a ratio of a total area of the second protrusions to an area of the second region is 50%-90% in order to prevent deformation of the positive  and negative electrode sheets. 
Modified Huang does not disclose a cap assembly, the cap assembly being connected to the case.  However, it is well known  the art for a casing to include a  cap assembly -cover/lid that closes and secures the electrode assembly and the battery components as shown by Lee, ‘391.  Lee 391’ discloses a lithium ion battery [0026], including an electrode assembly that includes a positive electrode, a negative electrode and a separator interposed between. The positive electrode, negative electrode and separator are rolled to form a jelly-roll electrode assembly [0027]. The battery and electrode assembly are accommodated in a can with a cap assembly [0057], see figure 5 of Lee ‘391 the can is connected with the cap assembly.  It would have been obvious to one having ordinary skill in the art to include a cap assembly being connected to the casing 40 of modified Huang  in order to secure the electrode assembly and battery components, as shown by Lee’391.  (Claims 12 and 18)
Regarding claims  13 and 14, modified Huang discloses al of the limitations as set forth above in claim 12. Modified Huang does not disclose a ratio of the dimension of the first gap to the dimension of the second gap is less than 16. Modified Huang does not disclose  wherein the dimension of the first gap is 20 µm-80µm, the dimension of the second gap is 5 µm-20 µm. 
 Modified Huang further discloses if  the gap between the positive electrode and the negative electrode is too small the improvement effect on the deformation of the battery is not obtained ([0011];[0016]). the gap between the positive electrode and the negative electrode will be too small, which is not conducive to improving the deformation of the battery [0016]. In an effort to optimize  the role of the gaps, it would have been obvious to one having ordinary skill in the art to provide a ratio of the dimension of the first gap to the dimension of the second gap be  less than 16, and  wherein the dimension of the first gap is 20 µm-80µm, the dimension of the second gap is 5 µm-20 µm, in order to prevent deformation of the battery.  (Claims 13 and 14)
Regarding claim 19, modified  Huang discloses all of the limitations as set forth above in claim 12. Modified Huang does not disclose wherein a ratio of a width of the main region to a thickness of the main region is 5-20.  However, the positive and negative electrode shots are formed by coating an electrode slurry onto a current collector, [0034]-[0035]. The active material layer is provided with bumps/protrusions [0011]. The main region  includes the active material layer, see figures 1 and 2.   The bumps are formed due to the coating thickness and amounts of the active material layer. Thus, the teaching of thickness  is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and varying the amounts and uniformity of the active material layer included in the main region  is optimization involving only routine skill in the art. In an effort to optimize the role  of the active material layer provided in the main region, it would have been obvious to one having ordinary skill in the art to provide a ratio of a width of the main region to a thickness of the main region be  5-20.
It has been held that when the general conditions are discloses in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP 2144.05).  Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and therefore prima facie obvious. (Claim 19)
Regarding claim 20, modified  Huang discloses all of the limitations as set forth above in claim 12. Modified Huang further discloses, see figure 2, wherein in the main region, the first electrode plate (negative electrode sheet)  has an even number of layers, and the second electrode plate  (positive electrode sheet) has an even number of layers. (Claim 20)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 202633449, provided on IDS 01/26/2022 , using English translation provided for citations), further in view of  Lee et al. (US 20040009391), herein after referred to as Lee’391 , as applied to claim 12 above,  and further in view of  Lee et al., (US 20100285342).
Regarding claim 16,  modified Huang  discloses all of the limitations as set forth above in claim 12.  Modified Huang discloses a  separator 30 spaced between the positive and negative electrode sheet ([0020];[0036]). Modified Huang  does not disclose the separator comprises a second separator, the first separator and the second separator are respectively positioned at two sides of the second electrode plate (positive electrode sheet ). However, it is  well known  in the art to include two separators as shown by Lee. Separators are used to separator the first and second electrode and to prevent short circuit which may occur due to contact of the two electrodes. Lee discloses a wound secondary battery ([0004], [0020]), a cathode [0032] and an anode with a separator interposed there between [0034]. Lee further discloses a plurality of separators are interposed between [0043], several layers of separators are provided between one side of the electrode and an innermost end of the wound jelly-roll [0050], even if the separators undergo heat shrinkage, it is possible to prevent short circuit between the electrodes [0051].See figure 4 of Lee, separators 150 and 150b are positioned at two sides of the electrode 30. It would have been obvious to one having ordinary skill in the art to add a  second separator to the  separator of  modified Huang, where the first and second separator are respectively positioned at two sides of the second electrode plate, in order to further prevent a short circuit between the two electrodes.
Modified Huang further discloses, see figure 2, the first and second bumps/ protrusions protrude toward the first separator 30. Modified Huang further discloses, see figure 2, in the corner region a third gap is kept between the second electrode plate (positive electrode sheet 10)  and the separator 30. Modified Huang further discloses, see figure 2, a fourth gap is kept between the second electrode plate and the first separator. 
Modified Huang does not disclose a dimension of the third gap is equal to the height of the first protrusion in the main region, and a dimension of the fourth gap is equal to the height of the second protrusion. However, modified Huang does disclose  a gap is formed between the positive electrode sheet 10 and the negative electrode sheet 20 due to the effect of the bumps 3 during the winding process to accommodate  the expansion resulting in less deformation ([0021];[0038]).  Examiner notes the bumps/protrusions form the gap and therefore it would be expected that the third gap is equal the height of the first protrusion, and a dimension of the fourth gap is equal to the height of the second protrusion. (Claim 16)
In response to the Automated Interview  Request filed on September 26, 2022, an interview was not held as applicant states the interview was no longer needed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722               

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722